IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


QUEST DIAGNOSTICS VENTURE, LLC,           :   No. 1 MAP 2016
                                          :
                   Appellant              :   Appeal from the Order of
                                          :   Commonwealth Court at No. 782 FR
                                          :   2012 dated December 15, 2015
            v.                            :   overruling the exceptions and entering
                                          :   judgment of the June 9, 2015 order that
                                          :   affirmed the decision of the Board of
COMMONWEALTH OF PENNSYLVANIA,             :   Finance and Revenue order dated
                                          :   October 5, 2012 at No. 1204040.
                   Appellee               :



                                     ORDER


PER CURIAM                                          DECIDED: September 28, 2016
      AND NOW, this 28th day of September, 2016, the order of the Commonwealth

Court is hereby AFFIRMED. Quest Diagnostics Venture, LLC’s Application for Relief

Pursuant to Appellate Rule 123 to Grant Oral Argument is hereby DENIED as moot.